DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 1/26/22 has been received and considered.  In the response, Applicant amended claims 1, 4, 7, 9 and 15.  Therefore, claims 1-20 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 9-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pearce (pub. no. 20090075738).
Regarding claim 1, Pearce discloses a system, comprising: one or more processors; and one or more computer-readable media storing:  (a) sets of player gaming data associated with respective players, each of the sets of player gaming data including telemetry data corresponding to one of the players and one or more online video games played by the player (“Referring to FIG. 1, a system 20 is shown in which compatible users may be identified. A server 22 may, in part, execute instructions retrieved from a computer-readable medium 23”, [0036]; “The compatible user identification application 36 may run on a server that is in ; 

and  (b) computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:  identify a first player to whom friend recommendations are to be made for a first online video game;  retrieve, from among the player gaming data of the first player, a first subset of player gaming data, the first subset of player gaming data including first telemetry data associated with a second online video game;  compare the first subset of player gaming data to subsets of the player gaming data of one or more of the other players, the subsets of the player gaming data including second telemetry data associated with the second online video game;  based on the comparison, group the players into bins, each of the players being associated with one of the bins and the first player being associated with a first bin (“FIG. 4 illustrates a modular view of the compatible user identification application 36. The compatible user identification application 36 may include a collection and/or reception module 38, which is responsible for collecting or otherwise receiving data that is then employed in the determination of compatible users. In particular, the system collects information about a user to build a profile of the user. Various types of information can be collected, such as games owned, games used, preferences, demographic information, and other information useful for matching players (see Table I). The information may be collected automatically (e.g., through information organized or monitored by the system such as amount of time spent playing a game, at what time the game is 

The collected data are employed to create a profile in a profile creation module 33. Of course, the profile may simply be the stored data, in which case stored data may be compared directly in order to determine compatible users.

A comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair. The comparison can be made and updated automatically or on demand. The comparison can be for all user profiles, or may be limited to particular users or subsets of users (e.g., filtered). In the case where a multiplayer game is spread over several servers, the comparison may be (but is not limited to) comparing users on the same server”, [0039] - [0041]; “A first step is to receive or collect compatibility information (step 58). This step may involve a passive collection of data (step 62) or an active collection of data (step 64). In a passive collection (step 62), the system analyzes play style or other statistics that can be measured based on the player's usage parameters and characteristics. For example, the system 

calculate a similarity score of the other players in the first bin relative to the first player based at least in part on the first telemetry data and the second telemetry data (“A comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair”, [0041]; “In one example of matching, the system uses interest information to predict compatible personalities, e.g., similar age, hobbies, etc. In another example, the system uses play style information, e.g., similar playing times, similar playing durations, preference for playing in groups, etc. In another example, the system uses game information to predict complementary matches, e.g., characters that have the same quests, characters that are in the same faction or team, characters that have complementary in-game skills such as mining and blacksmithing, etc. Of course, various combinations of these and other matching techniques can also be used”, [0042]; that the system compares playing times to find similarities interpreted to by calculating a similarity based on telemetry data);  

determine, based on the calculated similarity scores, friend recommendations including one or more of the players to recommend as friends to the first player for the first online video game 

and  store, in association with the first player, the friend recommendations for the first online video game (“The results of the compatibility determination may then be stored (step 92)”, [0063]).
Regarding claim 2, Pearce discloses transmit to or cause to display at a client device of the first player, a notification including the friend recommendations (“In any case, once the compatibility determination has been made, users may be notified of compatible players (step 79). For example, a list may be displayed in-game (step 82), and this list may appear similar to that of an instant messaging client”, [0060]).
Regarding claim 3, Pearce discloses receive from the client device of the first player, in response to the notification, an acceptance one of the friend recommendations identifying one of the recommended players;  transmit, based on the acceptance, a friend request to the client device of the one of the recommended players;  receive an approval of the friend request from the client device of the one of the recommended players; and  store information indicating the relationship between the first player and the one of the recommended players (“Once the user has been notified of other compatible users, the subject user can then access some or all of the compatibility information on which the determination was made (step 86), such as the games played by a selected user. The user can select other users from the presented results and contact those users (step 88), e.g., via email or messaging. The user can also invite another user to play a 
Regarding claim 4, Pearce discloses the friend recommendation is transmitted during a first time instance,  the player gaming data includes friend information, the friend information identifying friend relationships between the respective player and one or more of the other players for each of the online video games, and  the computer-executable instructions further cause the one or more processors to:  store, in the friend information of the first player, information  identifying, for the first online video game, a friend relationship, between the  first player and at least one of the players included in the friend  recommendation; and  transmit, to the client device of the first player, in a second gaming  session during a second time instance subsequent to the first time instance, the  friend information of the first player for the first online video game, the friend  information including the at least one of the players included in the friend  recommendation (“The results of the compatibility determination may then be stored (step 92). The storing may be of all users found to be compatible or only those the user desires to be stored, such as by placing the compatible users on a buddy or friends list. Numerous other sorts of lists may be employed, such as a list of users the subject user enjoys grouping with to achieve a common goal, either for questing, trade skills, or the like. Other types of lists will be apparent”, [0063]).
Regarding claim 5, Pearce discloses perform an archetypal analysis on the subsets of the player gaming data of the one or more of the other players and the first subset of the player gaming data (“FIG. 8 illustrates a user interface 70 in which users may enter additional information about themselves in order to provide more refined data and thus to result in enhanced compatibility findings. The user interface 70 shows four sliding-scale user responses to 
Regarding claim 6, Pearce discloses the subsets of the player gaming data comprise data indicating days of the week when the one or more other players play the one or more online video games and data indicating genres of the one or more online video games associated with individual ones of the one or more other players 
Regarding claim 8, Pearce discloses the player gaming data further includes player gaming profile data (“The collected data are employed to create a profile in a profile creation module 33. Of course, the profile may simply be the stored data, in which case stored data may be compared directly in order to determine compatible users”, [0040]).  
Claims 9, 13 and 14 are directed to the method implemented by the system of claims 1-3   respectively and are rejected for the same reasons as claims 1-3 respectively.
Regarding claim 10, Pearce discloses the first online video game is a game that is unplayed by the first player ([0042]; recommendations can be made based on criteria other than the particular game that is to be played).
Regarding claim 11, Pearce discloses the first online video game is a game that is unplayed by the first player and the other players ([0042];  recommendations can be made based on criteria other than the particular game that is to be played).
Regarding claim 15, Pearce discloses a system, comprising:  one or more processors; and  one or more computer-readable media storing computer-executable instructions (“Referring to FIG. 1, a system 20 is shown in which compatible users may be identified. A server 22 may, in part, execute instructions retrieved from a computer-readable medium 23”, [0036]; “The compatible user identification application 36 may run on a server that is in communication with a game server running a game application 34. This may be the case where the compatible user identification application 36 forms a separate application that runs on a separate web site or application or other network service. Alternatively, as shown in FIG. 3, the compatible user identification application and the game application may run on the same server”, [0038]) 

that, when executed by the one or more processors, cause the one or more processors to:  determine a first set of gaming data associated with a first player, the first set of gaming data including first telemetry data associated with a first online game; determining a second set of gaming data associated with a second player, the second set of gaming data including second telemetry data associated with the first online (“Referring to FIG. 2, a software application 30 is shown that identifies compatible users. The software application includes a compatible user identification application 36. The compatible user identification application 36 compiles information about users, shown in exemplary form in FIG. 2 as users 41, 43, 45, and 47, by automatic collection of data as well as by an active collection of data, where the active collection may include data input by users either on the user's initiative or in response to questions posed by the system. From the compiled information, the compatible user identification application 36 creates a profile for one or more users (generally for all users). In FIG. 2, each user 41, 43, 45, and 47, has a corresponding profile 42, 44, 46, and 48, respectively. The users may constitute any type of network, including students, workers, or the like. In this description, however, the users are generally players of online multiplayer game”, [0037]; “FIG. 4 illustrates a modular view of the compatible user identification application 36. The compatible user identification application 36 may include a collection and/or reception module 38, which is responsible for collecting or otherwise receiving data that is then employed in the determination of compatible users. In particular, the system collects information about a user to build a profile of the user. Various types of information can be collected, such as games owned, games used, preferences, demographic information, and other information useful for matching players (see Table I). The information may be collected automatically (e.g., through information organized or monitored by the system such as amount of time spent playing a game, at what time the game is played, who 

The collected data are employed to create a profile in a profile creation module 33. Of course, the profile may simply be the stored data, in which case stored data may be compared directly in order to determine compatible users”, [0039] – [0040]; days of the week and time that a player is recorded playing are interpreted to by telemetry data);  
determine, based at least in part on the first set of gaming data and the second set of gaming data, a similarity score between the first player and the second player (“A comparison and/or calculation module 35 compares the profile information of users to determine compatibility information between them, and may calculate a compatibility score, which may then be assigned to the compared pair”, [0041]; “In one example of matching, the system uses interest information to predict compatible personalities, e.g., similar age, hobbies, etc. In another example, the system uses play style information, e.g., similar playing times, similar playing durations, preference for playing in groups, etc. In another example, the system uses game information to predict complementary matches, e.g., characters that have the same quests, characters that are in the same faction or team, characters that have complementary in-game skills such as mining and 

determine, based at least in part on the similarity score, that the first player and the second player are to be recommended as friends to play a second online game;  provide, to the first player, a first friend recommendation of the second player for playing the online game; and  provide, to the second player, a second friend recommendation of the first player for playing the online game (“An optional marking and/or flagging module 37 may then be employed to mark, flag, or otherwise tag a subject user's profile as being compatible with another user. The mark or flag may then be employed by a notification module 39 to determine which players should be displayed on a "compatible players" list or other such notifier. The mark or flag may vary depending on the degree of compatibility determined. Also, the marks or flags may be persistent, and may be updated as profiles change, are added or deleted, or are edited”, [0043]; “In any case, once the compatibility determination has been made, users may be notified of compatible players (step 79). For example, a list may be displayed in-game (step 82), and this list may appear similar to that of an instant messaging client”, [0060]).
Regarding claim 16, Pearce discloses the first set of gaming data is based at least in part on gameplay by the first player on a third online game (“In another example, the system uses play style information, e.g., similar playing times, similar playing durations, preference for playing in groups, etc”, [0042]).
Regarding claim 17, Pearce discloses determine that the similarity score is greater than a threshold level ( “In the case where a compatibility score has been determined, the marking or flagging may occur with respect to those users (relative to the subject user) for which the 
Regarding claim 18, Pearce discloses the first player and the second player are among a plurality of players, and wherein the computer-executable instructions further cause the one or more processors to:  separate the plurality of players into one or more bins based at least in part on sets of gaming data associated with each of the plurality of players, the sets of gaming data including the first set of gaming data and the second set of gaming data (“Shown in a separate step in FIG. 5, the comparison may include a calculation or determination, and assignation, of a compatibility score (step 76). This score may be high if the users are highly compatible, and low if they are not. The use of a quantifiable score is especially useful when a determination is made, not just of whether users are compatible, but also how compatible they are. A compatibility score may then be translated into a color, for a displayed name or player character aura, the color indicating the degree of compatibility”, [0057]).
Regarding claim 19, Pearce discloses to separate the plurality of players into one or more bins, the computer-executable instructions further cause the one or more processors to:  perform an archetypal analysis based at least in part on the sets of gaming data ([0072]).
Regarding claim 20, Pearce discloses determine that friend recommendations are to be made to the first player and the second player ([0060]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (pub. no. 20090075738) in view of Honda et al. (pub. no. 20160026669).
Claim 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (pub. no. 20090075738) in view of Honda et al. (pub. no. 20160026669).
Regarding claim 7 and 12, it is noted that Pearce does not explicitly disclose using a Pearson or cosine similarity to determine compatibility.  Honda however, teaches using a Pearson or cosine similarity to determine compatibility (“The similarity evaluation section 23 performs a similarity evaluation process adapted to evaluate similarity between users on the basis of feature quantities calculated for each of the plurality of users by the feature quantity calculation section 22. A known method may be used to evaluate similarity between users by comparing profiles that include a plurality of feature quantities. More specifically, the similarity 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Pearce and Honda a directed to systems that evaluate similarities between players.  To use the similarity computation of Honda in the Pearce invention would be to combine prior art elements according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Pearce invention to use the similarity evaluations as taught by Honda.  To do so would allow the developer to choose a method that was appropriate for a particular constraint scenario thereby maximizing the efficiency of the system.
Response to Arguments
Applicant’s arguments filed on January 26, 2022 have been fully considered but they are not entirely persuasive.
The objection to claim 4 has been withdrawn based on the current amendment to that claim.
On pages 8-10, Applicant argues that overcome the prior art of record because Pearce fails to disclose first telemetry data associated with a second online video game.  Examiner 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715